Citation Nr: 1549080	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right eye disability, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, the Veteran has previously filed claims for a right eye disability in October 1987, September 2007, November 2007, and March 2010.  The claim was originally denied in a June 1988 rating decision because there was no current diagnosis of a right eye disability in the most recent examination at that time.  The subsequent claims were denied in December 2008 and July 2010 rating decisions for lack of new and material evidence. 


FINDINGS OF FACT

1.  A December 2008 rating decision denied entitlement to service connection for a right eye disability; the Veteran was properly notified of the adverse outcome in a December 2008 letter and did not file a notice of disagreement to appeal the RO's decision.

2.  The additional evidence received since the December 2008 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right eye disability.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision denying service connection for a right eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen the claim of service connection for a right eye disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 


New and Material Evidence - Analysis

The Veteran seeks to reopen his service connection claim for a right eye disability.  The evidence previously considered at the time of the original June 1988 rating decision included service treatment records, several ophthalmology reports noting no disability in the Veteran's right eye, and VA medical records indicating the Veteran had sought treatment for eye complaints.  The RO noted that the Veteran's service treatment records included treatment for oven spray cleaner in the right eye in April 1977, shampoo in the left eye in October 1978 with irritation and photophobia.  In April 1979 the Veteran reported a sensation of a foreign body in his right eye, which was diagnosed as conjunctivitis and apparently resolved.  The Veteran reported right eye pain in March 1981; the exam was normal with minimal conjunctivitis.  Visual acuity was intact.  At the time of the June 1988 rating decision, the Veteran was still complaining of frequent pain and discomfort, blurred vision, and floating spots in his right eye, although the VA examination indicated no ocular abnormality.  In the absence of a current disability, the claim was denied.  

In September 2007, the Veteran sought to reopen his claim.  This was denied in December 2008.  Additional evidence considered at that time included records showing the Veteran sustained a right trauma in 2003 that required open reduction and internal fixation surgery, which left chronic eye residuals.  However, as these disabilities were associated with the post service trauma, the evidence was not material to the service connection claim.  The Veteran was notified of this decision in December 2008, and as he did not appeal and no additional evidence was received within one year, it became final.  

The Veteran submitted his current claim in March 2010.  Evidence received in connection with this includes a September 2010 VA treatment note indicating the Veteran has right eye drift.  There are no previous treatment notes indicating this finding and it was not specifically linked to the post service injury.  

This additional evidence received after the December 2008 rating decision contains information not previously considered and relates to an unestablished fact necessary to prove the claim, i.e., a current disability that may be related to in-service complaints.  As such, this evidence is both new and material, and the Board finds that reopening the claim is warranted.


ORDER

As new and material evidence has been received, the claim for service connection for a right eye disability is reopened and, to this extent only, the appeal is granted.


REMAND

Further development is required before the Veteran's right eye disability claim can be adjudicated on the merits.

The record reflects that the Veteran had eye complaints both in service, and over the years thereafter.  Although no medical abnormality of the eye was noted in treatment records prior to the 2003 right eye trauma, because all the eye diagnoses have not been explicitly linked to that post service trauma, the Veteran should be examined to ascertain whether any current disability may be linked to the in-service complaints.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an eye examination with an appropriate professional.  The Veteran's claims file should be available to the examiner for review in conjunction with the examination.

The examiner is asked to address the following:

A. Identify all eye conditions currently present, paying particular attention to the Veteran's complaints of eyelid pressure, pain, and tightness in the right eye. 

B. For each condition identified, opine as to whether the eye condition(s) is at least as likely as not the result of service or had its onset in service.

In forming the above opinions, the examiner should consider the following:

* An April 1977 service treatment note indicating the Veteran got spray from oven cleaner in his right eye.

* April 1979 and March 1981 service treatment records indicating the Veteran was diagnosed with conjunctivitis in the right eye. 

* The Veteran's March 1988 testimony regarding his right eye issues before a rating board.

* An October 2004 VA plastic surgery note indicating the Veteran had significant right-sided facial deformity with malar depression and orbital dystopia, vision problems, and dystopia with extreme lateral gaze, due to a personal assault. 

A complete explanation supporting all opinions expressed should be provided.  

If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).   

2.  Then, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


